Citation Nr: 1538300	
Decision Date: 09/08/15    Archive Date: 09/18/15

DOCKET NO.  10-05 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent prior to August 1, 2012, in excess of 50 percent from August 1, 2012 to May 14, 2014, and in excess of 70 percent from that date for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to May 14, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran had active service from February 1966 to February 1969. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  A hearing before the undersigned Veterans Law Judge was held at the RO in November 2011.  The hearing transcript has been associated with the claims file.  In August 2008, the RO granted service connection and assigned an initial 30 percent rating, effective June 26, 2007.  In December 2008, the Veteran's representative submitted a statement which the RO interpreted as a claim for increased rating.  The Veteran was afforded a VA examination for PTSD in December 2008.  The Veteran did not submit a notice of disagreement regarding the August 2008 rating decision, but the December 2008 VA examination is new and material evidence that was received within one year of the rating decision.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242 (2010).  Thus, the August 2008 rating decision is not final and the claim has been pending since the claim of service connection.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1105 (2015).

In April 2012 the Board remanded these issues for additional development.  In a May 2014 rating decision, the RO assigned increased staged ratings for PTSD to 50 percent from August 1, 2012 and 70 percent from May 14, 2014.  A decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the matter continues before the Board.

The May 2014 rating decision also granted TDIU effective May 14, 2014.  As the claim for a TDIU rating is part and parcel of the increased rating claim, it has been raised for the entire appeal period of the Veteran's claim.  See Rice v Shinseki, 22 Vet. App. 447 (2009).  Thus, this matter also continues before the Board.

The matter of entitlement to TDIU prior to May 14, 2014 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Throughout the appeal period, the Veteran's PTSD is shown to have been manifested by symptoms productive of occupational and social impairment with deficiencies in most areas; at no time is it shown to have been manifested by symptoms productive of total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a rating of 70 percent, but no higher, for PTSD are met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.130, Diagnostic Code (Code) 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The claim for an increased rating for PTSD arises from the Veteran's disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Notwithstanding, a December 2008 letter notified the Veteran of the requirements to substantiate the claim for an increased rating.  

With regard to the duty to assist, the claim's file contains the Veteran's service, VA and private treatment records as well as statements and hearing testimony in support of his claim for an increased rating.  The Board has carefully reviewed the record and concludes that there has been no identification of further available evidence not already of record.  He was afforded VA PTSD examinations in connection with this claim in April 2008, December 2008 and May 2014.  The Board finds these examinations to be adequate for rating purposes as the examiners expressed familiarity with the record/pertinent medical history, and conducted thorough examinations, noting all findings necessary for consideration of the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim for an increased rating for PTSD.

Legal Criteria, Factual Background, and Analysis

Initially, it is noted that the Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

"Staged" ratings are appropriate for any increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  As discussed below, the Veteran's PTSD has not significantly changed and a uniform evaluation is warranted for the period of the appeal (i.e., since receipt of his June 26, 2007 claim for service connection for PTSD).

The Veteran's service-connected PTSD is currently rated 30 percent prior to August 1, 2012, 50 percent from August 1, 2012 to May 14, 2014, and 70 percent from that date under 38 C.F.R. § 4.130, Code 9411.  PTSD is rated pursuant to the General Rating Formula for Mental Disorders.  Id.  The psychiatric symptoms listed in the rating criteria below are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Under the general rating formula for mental disorders a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating envisions occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating envisions occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.

A 100 percent schedular rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318(Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score, which is defined by DSM-IV as a number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF scores assigned in a case, like an examiner's assessment of the severity of a condition, are not dispositive of the rating issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

A GAF score of 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers); a score of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See DSM-IV.  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  

Notably, the newer Diagnostic and Statistical Manual of Mental Disorders (5th ed. 2013) (DSM-V) has now been officially released, and VA regulations have been changed to reflect this fact.  See 38 C.F.R. § 4.130.  However, the Veteran has a diagnosis of PTSD under the DSM-IV criteria because his diagnosis was made prior to the release of the DSM-V.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (holding that VA may presume that a diagnosis made by a mental health care professional was made in accordance with the DSM-IV).  Thus, the Board shall consider the Veteran's appeal in light of both the DSM-IV and the DSM-V.

The Board is precluded from differentiating between symptomatology attributed to a non-service connected disability and a service-connected disability in the absence of medical evidence which does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Review of the record shows that the Veteran's psychiatric symptoms have been diagnosed as PTSD; a diagnosis of other psychiatric disorders is not shown.  

The medical evidence of record consists of VA treatment records and VA examination reports dated in April 2008, December 2008 and May 2014.  The Veteran provided additional information about his PTSD symptoms through written communications (his own as well as from family, individuals with whom he used to work and clients prior to getting fired from his job) and his November 2011 hearing testimony.  The Board finds that this evidence, the most pertinent of which is summarized below, shows that the Veteran's condition as a whole more closely approximates the criteria for a 70 percent disability rating throughout the appeal period.  

On April 2008 VA examination, the Veteran reported that he has had at least 12 different jobs (in the same industry) over the past 20 years (although he has never been out of work for longer than 2 months; he has a history of either losing his job, quitting or being fired as a consequence of conflicts with coworkers.)  He indicated that he was working full time; however, he was limited to working in non-confined areas where he can isolate and avoid interpersonal conflict with his co-workers.  The examiner noted that the Veteran experiences blow-ups, isolates and separates from family affairs, is very jumpy (difficulty sitting still), and had hand tremors throughout the examination (he reported he experiences them when he is nervous or talking to an unfamiliar person).  It was noted that the Veteran avoids crowds and crowded situations and shops at off-peak hours to avoid dealing with people.  It was also noted that the Veteran's sleeping was not severely disturbed (and has improved over the years) but the Veteran still wakes up at 4 am.  The Veteran reported that news of war and war movies make him remember war in vivid detail; however, his flashbacks have greatly improved over the years.  He is easily startled and cannot be cooped up or confined (although he is able to ride subways).  He avoids dealing with memories of Vietnam (and does not go to VFW meetings because he knows they will talk about the war.)  

On mental status examination, the Veteran was appropriately dressed.  His activity was hyperactive, affect was expansive, speech was excessive (he had a difficult time controlling his narrative) and his mood and perceptions were appropriate.  There was no thought disorder, hallucinations or delusions and his thought content was appropriate.  The Veteran had no suicidal or homicidal ideation (although he had been in some fist fights because of conflicts with co-worker).  His memory, concentration, abstract reasoning, judgment and orientation to time, place and person were intact.  The examiner noted that the Veteran's insight appeared somewhat impaired "in that the Veteran has never sought psychiatric treatment for his illness."  The Veteran reported being close to his three children and having a good relationship with his wife and immediate family (3 brothers and 3 sisters); with whom he does most of his socializing.  GAF score was 53.  

Regarding the severity of the Veteran's symptoms, the examiner opined that the Veteran "is able to work so long as he is able to isolate and is able to avoid confining areas.  Additionally, he has very limited socialization and recreation abilities and limits his socialization and recreation to his immediate family."  The examiner further noted that the Veteran's functional impairments include a temper (he is easily provoked to anger), avoidance of confining places and social situations (has lost several jobs as a consequence of his aggressive outbursts) and limited insight into his psychiatric problems.  

VA mental health treatment records include a May 2008 note that the Veteran is more comfortable with himself, less stressed and has fewer angry outbursts (seems to have developed more adaptive coping methods for managing his temper).  In June 2008, he reported increased nightmares since memorial day.  In July 2008, he reported having had an "angry outburst" at work, having trouble managing frustrations with authority figures and not sleeping well due to work related stressors.  Review of the record shows that the Veteran is in receipt of ongoing VA mental health counseling and treatment.  

On December 2008 VA examination, the Veteran complained of increased cognitive symptoms (forgetfulness and difficulty with new learning), irritability and sleep problems (sleeping 3 hours per night) since last examination.  Specifically, he forgot to pick up his adult daughter (who has Down syndrome) after his wife had asked him to do so three times and, although he had been trained several times, he was unable to demonstrate new locks to potential customers.  On mental status examination, the Veteran appeared neatly attired and anxious (particularly when talking about his fear of losing his job).  The examiner noted that although the Veteran had changed employers 17 times over the past 25 years, he had managed some of the same customers.  He was adequately oriented, his cognitive functions were intact and speech and conversation were good.  GAF score remained 53.  

In an October 2009 statement, the Veteran reported having gotten into a shouting and shoving episode at work with his new boss which resulted in him getting fired from his job.  He also reported making hurtful comments to his wife and mother-in-law.  He stated that he has "[g]enerally felt like driving off a bridge a couple of times since then."  

In an October 2009 statement, the Veteran's wife recalled getting married to the Veteran in 1969, shortly before he left for Vietnam, and noted that he became removed from people, preferred to be alone and was unable to sit still after his return.  She reported that, although he has been able to have steady employment, he has changed jobs many times for better positions and due to being terminated as a result of confrontations with his superiors.  She stated that his most recent job had ended due to a "run in with a new supervisor."  The Veteran's wife also recalled a recent traffic incident when the Veteran lost his temper and ran after three bicyclists who nearly hit his car.  

An October 2009 statement from the Veteran's brother notes that the Veteran can "blow up at times for no reason," has "had many jobs over the years and been canned a few times."

Similarly, a November 2009 statement from the Veteran's brother-in-law notes that, over the years, the Veteran has lost many jobs and has become intense and aggressive as a result of PTSD.  

A December 2009 statement from a co-worker notes the Veteran's "frustration" with new technology and that "the learning curve associated with it caused a lot of friction between [the Veteran] and management."  The "new demands brought by this new technology caused [the Veteran] to become very frustrated and prevented him from fully grasping the concepts, and performing his duties."  The co-worker stated that the Veteran's "frustrations, and an apparent shortness of temper at times, led to an altercation" in October 2009 and the Veteran was fired from his job.  A May 2010 statement from another co-worker corroborates the October 2009 altercation and the Veteran's resulting termination of employment.  

A May 2010 statement from one of the Veteran's customers notes that the companies operating in the industry in which the Veteran had been employed "view him as an old screwball who could be more trouble than he's worth."  Similarly, a May 2014 statement from another of the Veteran's customers notes that the Veteran had problems getting along with his employers and "[o]ver the years his temperament got wors[e] and he was terminated several times."  This statement further notes that, by the time of his 2009 firing, the Veteran "had gotten a reputation with our factories as being a hot head and to our knowledge he has not been employed since."  A second May 2014 customer statement reiterates the Veteran's difficulty with grasping new technology in his industry and his difficulty dealing with authority figures during the course of his employment.  

During his November 2011 videoconference hearing, the Veteran testified that he was experiencing anger and panic attacks at work prior to getting fired in October 2009 (and has not worked since).  He also reported memory problems (missing exits while driving and forgetting to pick up his daughter) and limited social relationships (two military buddies, the American Legion and VA therapy group).  He reported no suicidal ideations since the day he got fired and was "coming down the Turnpike, looking for a bridge to drive off of."  

A May 14, 2014 VA examination report notes that the Veteran's PTSD results in occupational and social impairment with deficiencies in most areas.  The examiner noted that there has been "[n]o significant change since Veteran was last seen for C&P [compensation and pension] PTSD review examination" in December 2008.  The examiner also noted that the Veteran had retired since being terminated from his employment on October 21, 2009.  The examination report shows that the Veteran's PTSD symptoms include depressed mood, anxiety, suspiciousness, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The behavioral observations were that the Veteran was dressed and groomed appropriately, was polite and cooperative, his mood was anxious/worried and his affect was congruent to his mood.  The Veteran appeared physically tense; however, his speech was normal, he made good eye contact, and he was alert and oriented.  There was no suicidal or homicidal ideation/intent, evidence of psychotic symptoms (auditory or visual hallucinations) or paranoid ideation or ideas of reference.  His insight/judgment seemed grossly intact/adequate.  The examiner noted that the Veteran's "current functional impairments include disturbed sleep, social isolation, mistrust of others, dislike/avoidance of crowds and group settings, difficulties with social relationships and managing social conflict, low frustration tolerance, reduced senses of self-esteem and self-efficacy."

On review of the record the Board finds that the disability picture presented by the Veteran's psychiatric disability throughout approximates one of occupational and social impairment with deficiencies in most areas, and warrants the assignment of a 70 percent rating.  His VA treatment records and examination reports show that his PTSD produces occupational and social impairment as a result of suicidal ideation (upon getting fired from his job), depressed mood, impaired impulse control and judgment (fighting with his boss) and an inability to establish and maintain effective relationships (isolation and feelings of detachment or estrangement from others).  It is also shown that he has difficulty in adapting to stressful circumstances (avoidance of people and controlling his emotions when dealing with co-workers/authority figures).  While VA mental health treatment records include findings that may suggest there is a lesser level of psychiatric impairment (denial of recurrent symptoms of suicidality and homicidality, normal speech, appropriately dressed/groomed and intact/adequate insight/judgment), the overall record (and the Veteran's hearing testimony) appears to suggest otherwise.  Further, the May 2014 VA examiner found that the Veteran's PTSD results in occupational and social impairment with deficiencies in most areas (so as to warrant a 70 percent rating) and there has been "[n]o significant change since Veteran was last seen for C&P PTSD review examination" in December 2008.  

The Board finds no reason to question the credibility of the Veteran's own accounts; they are consistent with reports by the VA examiner and his treating mental health personnel.  As the symptoms described meet (or at least approximate) the schedular criteria for a 70 percent rating under Code 9411, and with resolution of remaining reasonable doubt in the Veteran's favor, the Board concludes that an initial 70 percent rating is warranted for all periods under consideration.  38 C.F.R. § 4.7.

The evidence of record does not show that symptoms that meet (or approximate) the above-listed criteria for a 100 percent rating were manifest at any time during the evaluation period.  At no time during the appeal period is it shown that the Veteran had total occupational and social impairment, due to such psychiatric symptoms as: gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting himself or others (his suicidal thoughts were in October 2009 when he was fired from his job); intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, or other symptoms of similar gravity; no such symptoms have been shown.  VA treatment records and examination reports show that the Veteran has been consistently appropriately groomed and dressed, has normal speech and his cooperative.  Consequently, the Board finds that the criteria for a schedular 100 percent rating are not met or approximated at any time during the appeal period.  

The Board finds that the GAF scores assigned do not provide a separate basis for an award of a rating in excess of 70 percent.  The symptoms and level of impairment represented by the GAF scores of 53 (reflecting more moderate symptoms) do not reflect total disability, so as to warrant a 100 percent rating.

In reaching this determination, the Board has considered the statements from the Veteran, his family, co-workers and clients in support of his claim, which essentially assert that a higher disability rating is warranted.  In this regard, these individuals are competent to report on factual matters of which they have first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board may consider these subjective statements regarding the severity of the Veteran's disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which these individuals are not shown to have.  See King v. Shinseki, 700 F.3d 1339, 1344 (Fed. Cir. 2012).  Accordingly, the Board finds the objective medical findings provided by the VA examiners of record should be accorded the greater probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993).

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected psychiatric disability.  His disability is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments; hence, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

As noted above, the Veteran has been granted a TDIU rating from May 14, 2014.  The matter of entitlement to TDIU prior to May 14, 2014 is addressed in the remand below.  


ORDER

A rating of 70 percent for PTSD is granted from the award of service connection, subject to the law and regulations governing the payment of monetary benefits.

REMAND

Further development is required prior to adjudicating the Veteran's TDIU claim.  The May 2014 rating decision granted TDIU effective May 14, 2014; however, the Veteran claims that he became too disabled to work after getting fired from his job in October 2009 due to his service-connected PTSD.  As an increased 70 percent rating is now assigned for his PTSD from the award of service connection, the Veteran meets the schedular criteria for an award of TDIU under 38 C.F.R. § 4.16(a) throughout the appeal period.  

In April 2012, the Board remanded the case to obtain a medical opinion on the effect of the Veteran's service-connected disabilities (PTSD, tinnitus, right arm scar and erectile dysfunction) on his ability to work.  The May 2014 examiner provided an opinion as to the occupational and social impairment caused by the Veteran's mental diagnosis only and the recent grant of TDIU appears based only on the PTSD findings, from that date of that examination.  To date, there is no medical opinion that addresses the functional impairment caused by all of the Veteran's service-connected disabilities for the period prior to May 2104.  On remand, a retrospective opinion should be obtained.  Chotta v. Peake, 22 Vet. App. 80 (2008 

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims folder to an appropriate examiner to obtain a retrospective opinion as to functional impairment caused solely by the Veteran's service-connected disabilities (PTSD, tinnitus, right arm scar and erectile dysfunction), for the period prior to May 14, 2014.  

The examiner should comment on the Veteran's ability to function in an occupational environment and describe the functional limitations related to his service-connected disabilities.  In doing so, the examiner is asked to take the Veteran's level of education, special training, and previous work experience into consideration, but disregard the Veteran's age or any impairment caused by nonservice-connected disabilities.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

2.  Upon completion of the above, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


